Exhibit 10.41
(SYKES LOGO) [g17759g1775901.gif]
AMENDED AND RESTATED EMPLOYMENT AGREEMENT
PLEASE READ THIS AGREEMENT CAREFULLY. THIS AGREEMENT DESCRIBES THE BASIC LEGAL
AND ETHICAL RESPONSIBILITIES THAT YOU ARE REQUIRED TO OBSERVE AS AN EXECUTIVE
EXPOSED TO HIGHLY SENSITIVE TECHNOLOGY AND STRATEGIC INFORMATION. CONSULT WITH
YOUR LEGAL COUNSEL IF ALL THE TERMS AND PROVISIONS OF THIS AGREEMENT ARE NOT
FULLY UNDERSTOOD BY YOU.
          THIS AMENDED AND RESTATED EMPLOYMENT AGREEMENT is made as of the 29th
day of December, 2008, by and between SYKES ENTERPRISES, INCORPORATED, a Florida
corporation (the “Company”), and James Hobby, Jr. (the “Executive”).
WITNESSETH:
          WHEREAS, the Company desires to assure itself of the Executive’s
continued employment in an executive capacity;
          WHEREAS, the Executive is currently employed by the Company subject to
the terms and conditions of the Employment Agreement dated January 2, 2007 (the
“Prior Agreement”);
          WHEREAS, the parties now desire to amend and restate the Prior
Agreement to, among other things, bring the terms of the Prior Agreement into
compliance with the requirements of Section 409A of the Internal Revenue Code of
1986, as amended (the “Code”); and
          WHEREAS, the Executive desires to be employed by the Company on the
terms and conditions hereinafter set forth.
          NOW, THEREFORE, in consideration of the mutual covenants and
agreements of the parties contained herein, and other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
parties hereto covenant and agree as follows:
     1. EMPLOYMENT AND DUTIES. Subject to the terms and conditions of this
Agreement, the Company shall employ the Executive during the Term (as
hereinafter defined) in such management capacities as may be designated from
time to time by the Company’s Chief Executive Officer and/or the Chief Executive
Officer’s designee. The Executive accepts such employment and agrees to devote
his/her best efforts and entire business time, skill, labor, and attention to
the performance of such duties. The Executive agrees to promptly provide a
description of any other commercial duties or pursuits engaged in by the
Executive to the Company’s Chief Executive Officer. If the Company’s Chief
Executive Officer determines in good faith that such activities conflict with
the Executive’s performance of his/her duties hereunder, the Chief Executive
Officer shall notify Executive within thirty (30) days and the

          Executive Evergreen   Sykes Enterprises Incorporated   _________
Revised 12/08   Page Number 1   Initial

 



--------------------------------------------------------------------------------



 



James Hobby, Jr.
Executive shall promptly cease such activities to the extent as directed by the
Chief Executive Officer. If the Chief Executive Officer does not provide such
notice, Executive shall be free to engage in such commercial duties or pursuits.
It is acknowledged and agreed that such description shall be made regarding any
such activities in which the Executive owns more than 5% of the ownership of the
organization or which may be in violation of Section 5 hereof, and that the
failure of the Executive to provide any such description shall enable the
Company to terminate the Executive for Cause (as provided in Section 6(c)
hereof). The Company agrees to hold any such information provided by the
Executive confidential and not disclose the same to any person other than a
person to whom disclosure is reasonably necessary or appropriate in light of the
circumstances. In addition, the Executive agrees to serve without additional
compensation if elected or appointed to any office, or position, including as a
director, of the Company or any subsidiary or affiliate of the Company;
provided, however, that the Executive shall be entitled to receive such benefits
and additional compensation, if any, that is paid to executive officers of the
Company in connection with such service.
     2. TERM. Subject to the terms and conditions of this Agreement, including,
but not limited to, the provisions for termination set forth in Section 6
hereof, the employment of the Executive under this Agreement shall commence on
the effective date hereof and shall continue until terminated as provided herein
(such term shall herein be defined as the “Term”). The Executive agrees that
some portions of this Agreement, including the Sections entitled “Confidential
Information,” “Covenant Not-To-Compete And No Solicitation,” “Termination,” and
“Arbitration of Disputes,” will remain in force after the termination of this
Agreement.
     3. COMPENSATION.
     (a) Base Salary and Bonus. As compensation for the Executive’s services
under this Agreement, the Executive shall receive and the Company shall pay a
weekly base salary set forth on Exhibit “A”. Such base salary may be increased
but not decreased during the Term in the Company’s discretion based upon the
Executive’s performance and any other factors the Company deems relevant. Such
base salary shall be payable in accordance with the policy then prevailing for
the Company’s executives. In addition to such base salary, the Executive shall
be entitled during the Term to a performance bonus and shall be eligible to
participate in and receive payments or awards from all other bonus and other
incentive compensation, stock option and restricted stock plans as may be
adopted by the Company, all as determined by the Compensation Committee of the
Board of Directors in its sole discretion, and in each case payable to Executive
in accordance with the terms and conditions of the applicable plan.
     (b) Payments. All amounts paid pursuant to this Agreement shall be subject
to withholding or deduction by reason of the Federal Insurance Contribution Act,
federal income tax, state and local income tax, if any, and comparable laws and
regulations.
     (c) Other Benefits. The Executive shall be reimbursed by the Company for
all reasonable and customary travel and other business expenses incurred by the
Executive in the performance of the Executive’s duties hereunder in accordance
with the Company’s standard policy regarding expense verification practices. The
Executive shall

          Executive Evergreen   Sykes Enterprises Incorporated   _________
Revised 12/08   Page Number 2   Initial

 



--------------------------------------------------------------------------------



 



James Hobby, Jr.
be entitled to that number of weeks paid vacation per year that is available to
other executive officers of the Company in accordance with the Company’s
standard policy regarding vacations and such other fringe benefits as may be set
forth on Exhibit “A” and shall be eligible to participate in such pension, life
insurance, health insurance, disability insurance, and other executive benefits
plans, if any, which the Company may from time to time make available to its
executive officers generally. Benefits under such plans, if any, shall be paid
or provided to Executive in accordance with the terms and conditions of the
applicable plan.
     4. CONFIDENTIAL INFORMATION.
     (a) The Executive has acquired and will acquire information and knowledge
respecting the intimate and confidential affairs of the Company, including,
without limitation, confidential information with respect to the Company’s
technical data, research and development projects, methods, products, software,
financial data, business plans, financial plans, customer lists, business
methodology, processes, production methods and techniques, promotional materials
and information, and other similar matters treated by the Company as
confidential (the “Confidential Information”). Accordingly, the Executive
covenants and agrees that during the Executive’s employment by the Company
(whether during the Term hereof or otherwise) and thereafter, the Executive
shall not, without the prior written consent of the Company, disclose to any
person, other than a person to whom disclosure is reasonably necessary or
appropriate in connection with the performance by the Executive of the
Executive’s duties hereunder, any Confidential Information obtained by the
Executive while in the employ of the Company.
     (b) The Executive agrees that all memoranda; notes; records; papers or
other documents; computer disks; computer, video or audio tapes; CD-ROMs; all
other media and all copies thereof relating to the Company’s operations or
business, some of which may be prepared by the Executive; and all objects
associated therewith in any way obtained by the Executive shall be the Company’s
property. This shall include, but is not limited to, documents; computer disks;
computer, video and audio tapes; CD-ROMs; all other media and objects concerning
any technical data, methods, products, software, research and development
projects, financial data, financial plans, business plans, customer lists,
contracts, price lists, manuals, mailing lists, advertising materials; and all
other materials and records of any kind that may be in the Executive’s
possession or under the Executive’s control. The Executive shall not, except for
the Company’s use, copy or duplicate any of the aforementioned documents or
objects, nor remove them from the Company’s facilities, nor use any information
concerning them except for the Company’s benefit, either during the Executive’s
employment or thereafter. The Executive covenants and agrees that the Executive
will deliver all of the aforementioned documents and objects, if any, that may
be in the Executive’s possession to the Company upon termination of the
Executive’s employment, or at any other time at the Company’s request.

          Executive Evergreen   Sykes Enterprises Incorporated   _________
Revised 12/08   Page Number 3   Initial

 



--------------------------------------------------------------------------------



 



James Hobby, Jr.
     (c) In any action to enforce or challenge these Confidential Information
provisions, the prevailing party is entitled to recover its attorney’s fees and
costs.
     5. COVENANT NOT-TO-COMPETE AND NO SOLICITATION. Executive recognizes that
the Company is in the business of employing individuals to provide specialized
and technical services to the Company’s Clients. The purpose of these Covenant
Not-to-Compete and No Solicitation provisions are to protect the relationship
which exists between the Company and its Clients while Executive is employed and
after Executive leaves the employ of the Company. The consideration for these
Covenant Not-to-Compete and No Solicitation provisions is the Executive’s
employment with the Company.
     (a) Executive acknowledges the following:
     (1) The Company expended considerable resources in obtaining contracts with
its Clients;
     (2) The Company expended considerable resources to recruit and hire
employees who could perform services for its Clients;
     (3) Through his/her employ with the Company, Executive will develop a
substantial relationship with the Company’s existing or potential Clients,
including, but not limited to, being the sole or primary contact between the
Client and the Company;
     (4) Executive will be exposed to valuable confidential business information
about the Company, its Clients, and the Company’s relationship with its Clients;
     (5) By providing services on behalf of the Company, Executive will develop
and enhance the valuable business relationship between the Company and its
Clients;
     (6) The relationship between the Company and its Clients depends on the
quality and quantity of the services Executive performs;
     (7) Through employment with the Company, Executive will increase his/her
opportunity to work directly for the Clients or for a competitor of the Company;
and
     (8) The Company will suffer irreparable harm if Executive breaches these
Covenant Not-to-Compete and No Solicitation provisions of this Agreement.
     (b) Executive agrees that:

          Executive Evergreen   Sykes Enterprises Incorporated   _________
Revised 12/08   Page Number 4   Initial

 



--------------------------------------------------------------------------------



 



James Hobby, Jr.
     (1) The relationship between the Company and its Clients (developed and
enhanced when the Executive performs services on behalf of the Company) is a
legitimate business interest for the Company to protect;
     (2) The Company’s legitimate business interest is protected by the
existence and enforcement of these Covenant Not-to-Compete and No Solicitation
provisions;
     (3) The business relationship which is created or exists between the
Company and its Client, or the goodwill resulting from it, is a business asset
of the Company and not the Executive; and
     (4) Executive will not seek to take advantage of opportunities which result
from his/her employment with the Company and that entering into the Agreement
containing Covenant Not-to-Compete and No Solicitation provisions is reasonable
to protect the Company’s business relationship with its Clients.
     (c) Restrictions on Executive. During the Term of this Agreement and for
the greater of one (1) year or such other period during which Executive may
receive Liquidated Damages hereunder, after the termination of this Agreement,
for whatever reason, whether such termination was by the Company or the
Executive, voluntarily or involuntarily, and whether with or without cause,
Executive agrees that he/she shall not, as a principal, employer, stockholder,
partner, agent, consultant, independent contractor, employee, or in any other
individual or representative capacity:
     (1) Directly or indirectly engage in, continue in, or carry on the business
of the Company or any business substantially similar thereto, including owning
or controlling any financial interest in any corporation, partnership, firm, or
other form of business organization which competes with or is engaged in or
carries on any aspect of such business or any business substantially similar
thereto;
     (2) Consult with, advise, or assist in any way, whether or not for
consideration of any kind, any corporation, partnership, firm, or other business
organization which is now, becomes, or may become a competitor of the Company in
any aspect of the Company’s business during the Executive’s employment with the
Company, including, but not limited to, advertising or otherwise endorsing the
products of any such competitor or loaning money or rendering any other form of
financial assistance to or engaging in any form of transaction whether or not on
an arm’s length basis with any such competitor;
     (3) Provide or attempt to provide or solicit the opportunity to provide or
advise others of the opportunity to provide any services of the type Executive
performed for the Company or the Company’s Clients (regardless of whether and
how such services are to be compensated, whether on a salaried, time and
materials, contingent compensation, or other basis) to or for the benefit of any

          Executive Evergreen   Sykes Enterprises Incorporated   _________
Revised 12/08   Page Number 5   Initial

 



--------------------------------------------------------------------------------



 



James Hobby, Jr.
Client (i) to which Executive has provided services in any capacity on behalf of
the Company, or (ii) to which Executive has been introduced to or about which
the Executive has received information through the Company or through any Client
from which Executive has performed services in any capacity on behalf of the
Company;
     (4) Retain or attempt to retain, directly or indirectly, for itself or any
other party, the services of any person, including any of the Company’s
employees, who were providing services to or on behalf of the Company while
Executive was “employed by the Company and to whom Executive has been introduced
or about whom Executive has received information through the Company or through
any Client for which Executive has performed services in any capacity on behalf
of the Company;
     (5) Engage in any practice, the purpose of which is to evade the provisions
of this Agreement or to commit any act which is detrimental to the successful
continuation of or which adversely affects the business or the Company;
provided, however, that the foregoing shall not preclude the Executive’s
ownership of not more than 2% of the equity securities of a company whose
securities are registered under Section 12 of the Securities Exchange Act of
1934, as amended;
     (6) For purpose of these Covenant Not-to-Compete and No Solicitation
provisions, Client includes any subsidiaries, affiliates, customers, and clients
of the Company’s Clients. The Executive agrees that the geographic scope of this
Covenant Not-to-Compete shall extend to the geographic area where the Company’s
Clients conduct business at any time during the Term of this Agreement. For
purposes of this Agreement, “Clients” means any person or entity to which the
Company provides or has provided within a period of one (1) year prior to the
Executive’s termination of employment, labor, materials or services for the
furtherance of such entity’s or person’s business or any person or entity that
within such period of one (1) year the Company has pursued or communicated with
for the purpose of obtaining business for the Company.
     (d) Enforcement. These Covenant Not-to-Compete and No Solicitation
provisions shall be construed and enforced under the laws of the State of
Florida. In the event of any breach of this Covenant Not-to-Compete, the
Executive recognizes that the remedies at law will be inadequate, and that in
addition to any relief at law which may be available to the Company for such
violation or breach and regardless of any other provision contained in this
Agreement, the Company shall be entitled to equitable remedies (including an
injunction) and such other relief as a court may grant after considering the
intent of this Section 5. It is further acknowledged and agreed that the
existence of any claim or cause of action on the part of the Executive against
the Company, whether arising from this Agreement or otherwise, shall in no way
constitute a defense to the enforcement of this Covenant Not-to-Compete, and the
duration of this Covenant Not-to-Compete shall be extended in an amount which
equals the time period

          Executive Evergreen   Sykes Enterprises Incorporated   _________
Revised 12/08   Page Number 6   Initial

 



--------------------------------------------------------------------------------



 



James Hobby, Jr.
during which the Executive is or has been in violation of this Covenant
Not-to-Compete. In the event a court of competent jurisdiction determines that
the provisions of this Covenant Not-to-Compete are excessively broad as to
duration, geographic scope, prohibited activities or otherwise, the parties
agree that this covenant shall be reduced or curtailed only to the extent
necessary to render it enforceable.
     (e) In an action to enforce or challenge these Covenant Not-to-Compete and
No Solicitation provisions, the prevailing party is entitled to recover its
attorney’s fees and costs.
     (f) By signing this Agreement, the Executive acknowledges that he/she
understands the effects of these Covenant Not-to-Compete and No Solicitation
provisions and agrees to abide by them.
     6. TERMINATION
     (a) Death. The Executive’s employment hereunder shall terminate upon
his/her death.
     (b) Disability. If during the Term of this Agreement the Executive becomes
physically or mentally disabled in accordance with the terms and conditions of
any disability insurance policy covering the Executive, or, if due to such
physical or mental disability the Executive becomes unable for a period of more
than six (6) consecutive months to perform his/her duties hereunder on
substantially a full-time basis as determined by the Company in its sole
reasonable discretion, the Company may, at its option, terminate the Executive’s
employment hereunder upon not less than thirty (30) days’ written notice so long
as the terms of any disability insurance policy then in effect provide for
Executive to receive disability payments from that date forward.
     (c) Cause. The Company may terminate the Executive’s employment hereunder
for Cause effective immediately upon notice. For purposes of this Agreement, the
Company shall have “Cause” to terminate the Executive’s employment hereunder:
(i) if the Executive engages in conduct which has caused or is reasonably likely
to cause demonstrable and serious injury to Company; (ii) if the Executive is
convicted of a felony as evidenced by a binding and final judgment, order, or
decree of a court of competent jurisdiction; (iii) for the Executive’s failure
or refusal to perform his/her duties or responsibilities hereunder as determined
by the Company’s Chief Executive Officer in good faith, if such failure or
refusal continues for a period of ten (10) days after written notice of the same
to the Executive; (iv) for gross incompetence; (v) for the Executive’s violation
of this Agreement, including, without limitation, Section 5 hereof; (vi) for
chronic absenteeism; (vii) for use of illegal drugs; (viii) for insobriety by
the Executive while performing his or her duties hereunder; and (ix) for any act
of dishonesty or falsification of reports, records, or information submitted by
the Executive to the Company.

          Executive Evergreen   Sykes Enterprises Incorporated   _________
Revised 12/08   Page Number 7   Initial

 



--------------------------------------------------------------------------------



 



James Hobby, Jr.
     (d) Termination by the Company for Convenience. Subject to the Company’s
obligation to pay Liquidated Damages in accordance with the terms and conditions
of this Agreement, the Company may terminate Executive’s employment hereunder at
any time, for the Company’s convenience and without reason, by delivering
written notice of termination to the Executive.
     (e) Payments Upon Termination. In the event of a termination of the
Executive’s employment, all payments and Company benefits to the Executive
hereunder, except the payment of Liquidated Damages (if any) provided below,
shall immediately cease and terminate. In the event the Company terminates the
Executive’s employment pursuant to Section 6(d) hereof, and such termination
constitutes an “involuntary separation from service” within the meaning of
Treasury Regulations Section 1.409A-1(n)(1), the Company shall pay the Executive
an amount equal to the Liquidated Damages defined in this Section 6(e) in lieu
of actual damages for such termination. If the Executive’s employment terminates
or is terminated for any reason other than as specified in the preceding
sentence, the Executive shall not be entitled to any Liquidated Damages.
Notwithstanding anything to the contrary herein contained, and in addition to
any other compensation which the Executive may be entitled to receive pursuant
to this Agreement, the Executive shall receive all compensation and other
benefits to which he/she was entitled under this Agreement or otherwise as an
executive of the Company through the termination date, payable to Executive in
accordance with this Agreement or the applicable plan. The “Liquidated Damages”
amount, if due as provided above, shall be equal to the weekly amount stated as
Base Salary on Exhibit “A” multiplied by fifty two (52). Except as provided in
Section 6(g)(2), the amount of Liquidated Damages shall be paid biweekly in
equal installments over a fifty two (52) period, commencing immediately upon
termination of employment.
     (f) Condition Precedent to Receipt of Liquidated Damages. Executive
expressly agrees that in the event of a termination of this Agreement, Executive
will execute an agreement containing waiver and release provisions in form and
substance acceptable to the Company. Executive agrees and acknowledges that the
execution of such an agreement upon termination of employment is a condition
precedent to the obligation of the Company to pay any Liquidated Damages
hereunder. Executive acknowledges that the waiver and release provisions
required by the Company will provide for the release and waiver of important
rights and/or claims that Executive might have against the Company at the time
of termination of this Agreement.
     (g) Section 409A Provisions.
          (1) Separation from Service. To the extent necessary to comply with
Section 409A of the Code, references to “termination of employment,” “separation
from service” or variations thereof in this Agreement shall mean the Executive’s
“separation from service” from his/her employer within the meaning of
Section 409A(a)(2)(A)(i) of the Code and the default rules of Treasury
Regulations Section 1.409A-1(h). For this purpose, Executive’s “employer” is the
Company and every entity or other person which collectively with the Company
constitutes a single service recipient (as that term is

          Executive Evergreen   Sykes Enterprises Incorporated   _________
Revised 12/08   Page Number 8   Initial

 



--------------------------------------------------------------------------------



 



James Hobby, Jr.
defined in Treasury Regulations Sections 1.409A-1(g)) as the result of the
application of the rules of Treasury Regulations Sections 1.409A-1(h)(3).
          (2) Notwithstanding anything to the contrary in this Agreement, if
Executive is a Specified Employee (as defined below) on the date of Executive’s
separation from service (the “Severance Date”), to the extent that Executive is
entitled to receive any benefit or payment upon such separation from service
under this Agreement that constitutes deferred compensation within the meaning
of Section 409A of the Code before the date that is six (6) months after the
Severance Date, such benefits or payments shall not be provided or paid to
Executive on the date otherwise required to be provided or paid. Instead, all
such amounts shall be accumulated and paid in a single lump sum to Executive on
the first business day after the date that is six (6) months after the Severance
Date (or, if earlier, within fifteen (15) days following Executive’s date of
death). If Executive is required to pay for a benefit that is otherwise required
to be provided by the Company under this Agreement by reason of this
Section 6(g)(2), Executive shall be entitled to reimbursement for such payments
on the first business day after the date that is six (6) months after the
Severance Date (or, if earlier, within fifteen (15) days following Executive’s
date of death). All benefits or payments otherwise required to be provided or
paid on or after the date that is six (6) months after the Severance Date shall
not be affected by this Section 6(g)(2) and shall be provided or paid in
accordance with the payment schedule applicable to such benefit or payment under
this Agreement. Prior to the imposition of the six month delay as set forth in
this Section 6(g)(2), it is intended that (i) each installment under this
Agreement be regarded as a separate “payment” for purposes of Section 409A of
the Code, and (ii) all benefits or payments provided under this Agreement
satisfy, to the greatest extent possible, the exemptions from the application of
Section 409A of the Code provided under Treasury Regulations
Sections 1.409A-1(b)(4) (short-term deferral) or 1.409A-1(b)(9) (certain
separation pay plans). This Section 6(g)(2) is intended to comply with the
requirements of Section 409A(a)(2)(B)(i) of the Code.
          (3) For purposes of this Agreement, “Specified Employee” means a
“specified employee” of the service recipient that includes the Company (as
determined under Treasury Regulations Sections 1.409A-1(g)) within the meaning
of Section 409A(a)(2)(B)(i) of the Code and Treasury Regulations
Section 1.409A-1(i), as determined in accordance with the procedures adopted by
such service recipient that are then in effect, or, if no such procedures are
then in effect, in accordance with the default procedures set forth in Treasury
Regulations Section 1.409A-1(i).
     7. NOTICE. For purposes of this Agreement, notices and all other
communications provided for herein shall be in writing and shall be deemed to
have been duly given when hand-delivered, sent by telecopier, facsimile
transmission, or other electronic means of transmitting written documents (as
long as receipt is acknowledged) or mailed by United States certified or
registered mail, return receipt requested, postage prepaid, addressed as
follows:
          If to the Executive, to the address set forth on the signature page.

          Executive Evergreen   Sykes Enterprises Incorporated   _________
Revised 12/08   Page Number 9   Initial

 



--------------------------------------------------------------------------------



 



James Hobby, Jr.

             
 
  If to the Company:   Sykes Enterprises, Incorporated
400 North Ashley Drive, Suite 2800
Tampa, Florida 33602
Attention: Sr. VP of Human Resources    
 
           
 
      with a copy to:    
 
           
 
      Sykes Enterprises, Incorporated
400 North Ashley Drive, Suite 2800
Tampa, Florida 33602
Attention: General Counsel    

or to such other address as either party may have furnished to the other in
writing in accordance herewith, except that a notice of change of address shall
be effective only upon receipt.
     8. ENFORCEMENT AND GOVERNING LAW. It is stipulated that a breach by
Executive of the restrictive covenants set forth in Sections 4 and 5 of this
Agreement will cause irreparable damage to Company or its Clients, and that in
the event of any breach of those provisions, Company is entitled to injunctive
relief restraining Executive from violating or continuing a violation of the
restrictive covenants as well as other remedies it may have. Additionally, such
covenants shall be enforceable against the Executive’s heirs, executors,
administrators and legal representatives, and enforceable by Company’s
successors or assigns.
          The validity, interpretation, construction, and performance of this
Agreement shall be governed by the internal laws of the State of Florida. Any
litigation to enforce this Agreement shall be brought in the state or federal
courts of Hillsborough County, Florida, which is the principal place of business
for Company and which is considered to be the place where this Agreement is
made. Both parties hereby consent to such courts’ exercise of personal
jurisdiction over them.
     9. ARBITRATION OF DISPUTES.
     (a) Duty to Arbitrate. Except for any claim by the Company to enforce the
restrictive covenants set forth in Sections 4 and 5 above, Company and Executive
agree to resolve by binding arbitration any claim or controversy arising out of
or related to Executive’s employment by Company or this Agreement, to include
all matters directly or indirectly related to your recruitment, employment or
termination of employment by the Company including, but not limited to claims
involving laws against discrimination whether brought under federal and/or state
law, and/or claims involving co-employees but excluding workers compensation
claims, whether such claim is based in contract, tort, statute, or any other
legal theory, including any claim for damages, equitable relief, or both. The
duty to arbitrate under this Section extends to any claim by or against any
officer, director, shareholder, employee, agent, representative, parent,
subsidiary, affiliate, heir, trustee, legal representative, successor, or assign
of either party making or defending any claim that would otherwise be arbitrable
under this Section. However, this

          Executive Evergreen   Sykes Enterprises Incorporated   _________
Revised 12/08   Page Number 10   Initial

 



--------------------------------------------------------------------------------



 



James Hobby, Jr.
Section shall not be interpreted to preclude either party from petitioning a
court of competent jurisdiction for temporary injunctive relief, solely to
preserve the status quo pending arbitration of the claim or controversy, upon a
proper showing of the need for such relief.
     (b) The Arbitrator. A single arbitrator will conduct the arbitration in
Tampa, Florida, U.S.A., in accordance with the Commercial Arbitration Rules of
the American Arbitration Association (the “Rules”), and judgment upon the
written award rendered by the arbitrator may be entered in any court of
competent jurisdiction. Notwithstanding the application of the Rules, however,
discovery in the arbitration, including interrogatories, requests for
production, requests for admission, and depositions, will be fully available and
governed by the Federal Rules of Civil Procedure and Local Rules of the United
States District Court for the Middle District of Florida. The parties may agree
upon a person to act as sole arbitrator within thirty (30) days after submission
of any claim or controversy to arbitration pursuant to this Section. If the
parties are unable to agree upon such a person within such time period, an
arbitrator shall be selected in accordance with the Rules. The parties will pay
their own respective attorneys’ fees, witness fees, and other costs and expenses
incurred in any investigations, arbitrations, trials, bankruptcies, and appeals;
provided, however, that the Company will pay the filing fees, hearing fees, and
processing fees associated with arbitration hereunder.
     (c) Limitations Period. The parties agree that any claim or controversy
that would be arbitrable under this Section must be submitted to arbitration
within one (1) year after the claim or controversy arises and that a failure to
institute arbitration proceedings within such time period shall constitute an
absolute bar to the institution of any proceedings, in arbitration or in any
court, and a waiver of all such claims. This Section will survive the expiration
or early termination of this Agreement.
     (d) Governing Law. This Agreement shall be governed in its construction,
interpretation, and performance by the laws of the State of Florida, without
reference to law pertaining to conflict of laws. However, the Federal
Arbitration Act, as amended, will govern the interpretation and enforcement of
this Section.
     (e) Attorneys’ Fees. The prevailing party in any arbitration or dispute, or
in any litigation, arising out of or related to Executive’s employment by
Company or this Agreement, shall be entitled to recover all reasonable
attorneys’ fees incurred on all levels and in all proceedings, unless otherwise
provided by law.
     (f) Severability. Each part of this Section is severable. A holding that
any part of this Section is unenforceable will not affect the duty to arbitrate
under this Section.
     10. MISCELLANEOUS. No provision of this Agreement may be modified or waived
unless such waiver or modification is agreed to in writing signed by the parties
hereto; provided, however, that the terms of the performance bonus and fringe
benefits set forth on Exhibit “A” may be amended by the Company in its
discretion without the Executive’s consent

          Executive Evergreen   Sykes Enterprises Incorporated   _________
Revised 12/08   Page Number 11   Initial

 



--------------------------------------------------------------------------------



 



James Hobby, Jr.
to the extent provided therein. No waiver by any party hereto of any breach by
any other party hereto shall be deemed a waiver of any similar or dissimilar
term or condition at the same or at any prior or subsequent time. This Agreement
is the entire agreement between the parties hereto with respect to the
Executive’s employment by the Company and there are no agreements or
representations, oral or otherwise, expressed or implied, with respect to or
related to the employment of the Executive which are not set forth in this
Agreement. Any prior agreement relating to the Executive’s employment with the
Company (including the Prior Agreement) is hereby superseded and void, and is no
longer in effect. This Agreement shall be binding upon and inure to the benefit
of the Company, its respective successors and assigns, and the Executive and
his/her heirs, executors, administrators and legal representatives. Except as
expressly set forth herein, no party shall assign any of his/her or its rights
under this Agreement without the prior written consent of the other party and
any attempted assignment without such prior written consent shall be null and
void and without legal effect; provided, however, that Company may assign this
Agreement to any party that acquires all or substantially all of Company’s
assets or business, without Executive’s consent. The parties agree that if any
provision of this Agreement shall under any circumstances be deemed invalid or
inoperative, the Agreement shall be construed with the invalid or inoperative
provision deleted and the rights and obligations of the parties shall be
construed and enforced accordingly. This Agreement may be executed in one or
more counterparts, each of which shall be deemed to be an original but all of
which together will constitute but one and the same instrument. This Agreement
has been negotiated and no party shall be considered as being responsible for
such drafting for the purpose of applying any rule construing ambiguities
against the drafter or otherwise.
     11. ADDITIONAL TAX PROVISIONS.
     (a) To the extent this Agreement provides for reimbursements of expenses
incurred by Executive or in-kind benefits the provision of which are not exempt
from the requirements of Section 409A of the Code, the following terms apply
with respect to such reimbursements or benefits: (1) the reimbursement of
expenses or provision of in-kind benefits will be made or provided only during
the term of employment hereunder, or other period of time specifically provided
herein; (2) the amount of expenses eligible for reimbursement, or in-kind
benefits provided, during a calendar year will not affect the expenses eligible
for reimbursement, or in-kind benefits to be provided, in any other calendar
year; (3) all reimbursements will be made upon Executive’s request in accordance
with the Company’s normal policies but no later than the last day of the
calendar year immediately following the calendar year in which the expense was
incurred; and (4) the right to reimbursement or the in-kind benefit will not be
subject to liquidation or exchange for another benefit.
     (b) The parties intend for this Agreement to conform in all respects to the
requirements under Section 409A of the Code or an exemption thereto.
Accordingly, the parties intend for this Agreement to be interpreted, construed,
administered and applied in a manner as shall meet and comply with the
requirements of Section 409A of the Code or an exemption thereto.
Notwithstanding any other provision of this Agreement, none of the Company, its
subsidiaries or affiliates or any individual acting as a director, officer,
employee, agent or other representative of the Company or a subsidiary or
affiliate shall

          Executive Evergreen   Sykes Enterprises Incorporated   _________
Revised 12/08   Page Number 12   Initial

 



--------------------------------------------------------------------------------



 



James Hobby, Jr.
be liable to Executive or any other person for any claim, loss, liability or
expense arising out of any interest, penalties or additional taxes due by
Executive or any other person as a result of this Agreement or the
administration thereof not satisfying any of the requirements of Section 409A of
the Code. Executive represents and warrants that Executive has reviewed or will
review with his own tax advisors the federal, state, local and employment tax
consequences of entering into this Agreement, including, without limitation,
under Section 409A of the Code, and, with respect to such matters, Executive
relies solely on such advisors.
[Signature Page Follows]

          Executive Evergreen   Sykes Enterprises Incorporated   _________
Revised 12/08   Page Number 13   Initial

 



--------------------------------------------------------------------------------



 



James Hobby, Jr.
     IN WITNESS WHEREOF, the parties have executed this Agreement as of the day
and year first above written.

           
SYKES ENTERPRISES, INCORPORATED
  EXECUTIVE      
 
       
By:  
/s/ James T. Holder
  /s/ James Hobby, Jr.
                 
Name: James T. Holder                                

  Name: James Hobby, Jr.      
Title:  SVP and General Counsel                
         
 
  Address:
     
 
                   

          Executive Evergreen   Sykes Enterprises Incorporated   _________
Revised 12/08   Page Number 14   Initial

 



--------------------------------------------------------------------------------



 



James Hobby, Jr.
EXHIBIT “A” TO EMPLOYMENT AGREEMENT

     
BASE SALARY:
  $6,451.92 per week payable biweekly.
 
   
PERFORMANCE BONUS:
  Eligible to participate in performance based bonus program
 
   
FRINGE BENEFITS:
  Eligible for standard executive benefits

THE COMPANY RESERVES THE RIGHT, AT ITS DISCRETION, AT SUCH TIME OR TIMES AS IT
ELECTS, TO CHANGE OR ELIMINATE THE PERFORMANCE BONUS, INCENTIVES, OR OTHER
BENEFITS.
     IN WITNESS WHEREOF, the parties have executed this Exhibit “A” as of the
29th day of December, 2008.

           
SYKES ENTERPRISES, INCORPORATED
  EXECUTIVE      
 
       
By:  
/s/ James T. Holder
  /s/ James Hobby, Jr.
                 
Name: James T. Holder                                

  Name: James Hobby, Jr.      
Title:   SVP and General Counsel                
       

          Executive Evergreen   Sykes Enterprises Incorporated   _________
Revised 12/08   Page Number 15   Initial

 